DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The amendments to the drawings filed 02/09/2022 have been considered and entered.
Response to Arguments
Applicant's arguments filed 02/09/2022 have been fully considered.
Regarding the 102 prior art anticipatory rejection of independent claim 22, Applicant argued that primary reference Havira does not have a pressure regulating step, because controlling temperature fails to regulate pressure for various forces unrelated to temperature. The Examiner first acknowledges that Applicant’s invention of the disclosure is inventive and superior at regulating pressure by a pressure regulator as compared to the prior art including that of Havira. However, MPEP 2111 requires that during patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification, and an Examiner must construe claim terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim. The Examiner verified the meaning of “regulating” in the specification to see if a special definition precluded the plain meaning. No such special definition was found. The Examiner identifies that the plain meaning of “regulating” tire pressure includes to fix or adjust the amount or degree of pressure in a tire. Havira teaches pressurizing (indirectly by heat exchanger 170; noted by the Examiner as a reasonable interpretation) the ultrasonic coupling fluid (figs. 3-6, fluid G) within the tire (figs. 3-6, tire 120) to a regulated pressure (temperature adjusted amount of pressure) during the inspection operation (bold for emphasis: [0052]; [0053] “Fourth, because increases in temperature lead to increased pressures of the fluid within a tire, controlling the temperature of the fluid within the tire enables operators to 
Furthermore, according to MPEP 2111.01(II) IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION states (bold for emphasis):
Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004) (discussing recent cases wherein the court expressly rejected the contention that if a patent describes only a single embodiment, the claims of the patent must be construed as being limited to that embodiment); E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (“Interpretation of descriptive statements in a patent’s written description is a difficult task, as an inherent tension exists as to whether a statement is a clear lexicographic definition or a description of a preferred embodiment. The problem is to interpret claims ‘in view of the specification’ without unnecessarily importing limitations from the specification into the claims.”); Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003).

As put forth by MPEP 2111.01(I) I. THE WORDS OF A CLAIM MUST BE GIVEN THEIR “PLAIN MEANING” UNLESS SUCH MEANING IS INCONSISTENT WITH THE SPECIFICATION, the presumption that a term is given its ordinary and customary meaning may be rebutted by the applicant by clearly setting forth a different definition of the term in the specification. Therefore, the Examiner’s examination of the claim is only in view of the specification, and does not import Applicant’s disclosed embodiment to construe the claims as being so limited by pressure regulation by a pressure regulator.
Yet further regarding the 102 prior art anticipatory rejection of independent claim 22, Applicant argued (Examiner added emphasis in italics) that [0049] of the instant disclosure makes clear that heating/cooling of the exemplary embodiment under certain conditions are quite unrelated to temperature to obtain good contact and that the claimed method of pressurizing the coupling fluid in the tire to a regulated pressure may be regulated totally independent of temperature in contradiction to Examiner’s assertion/interpretation. However In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., regulating pressure without adjusting temperature) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore Applicant’s argument is not persuasive.
Even further regarding the 102 prior art anticipatory rejection of independent claim 22, Applicant argued that fundamentally pressure and temperature in a rolling wheel assembly for inspecting railroad rails are not synonymous and do not track one another. However this argument is merely an assertion and lacks the necessary supporting evidence. MPEP 2145(I) states:
Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art.
The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration.

In the present case Havira explicitly teaches “increases in temperature lead to increased pressures of the fluid within a tire” ([0053]), and further, as one of ordinary skill in the art (see MPEP 2141(II)(C)), the Examiner asserts that it is very well-known that changes in temperature cause changes in tire pressure. The Examiner is therefore unpersuaded that regulating temperature of the fluid within the tire does not regulate the pressure within the tire. Additionally, with regards to synonymously & (perfectly) tracking changes in pressure to the means for regulation thereof, the Examiner’s position again notes that unclaimed features are not read into the claims.
For all of the above reasons, the Examiner retains the prior art rejection as a reasonably broad interpretation in view of the disclosure; see Suggestion in the Allowable Subject Matter.
Drawings
The drawings filed 02/09/2022 are acceptable.
Claim Rejections - 35 USC § 102
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


    PNG
    media_image1.png
    443
    397
    media_image1.png
    Greyscale


Claim(s) 22 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Applicant previously cited Havira et al (US 20140251015 A1; hereafter “Havira”).
Regarding independent claim 22,
 Havira teaches a method for inspecting railroad rail ultrasonically (Title “System And Method For Non-Destructive Testing Of Railroad Rails Using Ultrasonic Apparatuses Mounted Within Fluid-Filled Tires Maintained At Constant Temperatures”) comprising the steps of:
 providing a wheel assembly (figs. 3-6, rolling search unit 100) having a tire (figs. 3-6, tire 120) filled with an ultrasonic coupling fluid (figs. 3-6, fluid G) and mounted for rotation on an axle (figs. 3-6, shaft 112) for rolling contact with a head (not shown in figs. 3-6; see figs. 1-2, head 18 for visual aid) of an underlying rail (not shown in figs. 3-6; see figs. 1-2, rail 12 for visual aid) of the railroad, the tire (figs. 3-6, tire 120) being made of a flexible membrane material (flexible material of tire 120), whereby the tire (figs. 3-6, tire 120) forms a contact patch (contact patch of tire 120 for rail 12) when placed on the head of the underlying rail during an inspection operation ([0038] “The tire 120 is formed of a flexible material, such as polyurethane, and is filled with fluid G to a slight pressure”);
 placing an ultrasonic transducer (figs. 3-6, flaw detector 26) ([0030] “flaw detector or sensor 26 containing one or more ultrasonic transducers 28”) within the tire (figs. 3-6, tire 120) for propagating an ultrasonic beam through the coupling fluid (figs. 3-6, fluid G) and the tire (figs. 3-6, tire 120) into the head  of the underlying rail, and for receiving ultrasonic waves reflected back from defects in the underlying rail ([0040] “beams reflected off flaws, defects or other features within the underlying rail”);
 rolling the wheel assembly (figs. 3-6, rolling search unit 100) along a railroad rail with the tire (figs. 3-6, tire 120) in contact with the head of the rail while the transducer (figs. 3-6, flaw detector 26) is activated in an inspection operation; and
 pressurizing (indirectly by heat exchanger 170; noted by the Examiner as a reasonable interpretation) the ultrasonic coupling fluid (figs. 3-6, fluid G) within the tire (figs. 3-6, tire 120) to a regulated pressure (temperature adjusted amount of pressure) during the inspection operation ([0052]; [0053] “Fourth, because increases in temperature lead to increased pressures of the fluid within a tire, controlling the temperature of the fluid within the tire enables operators to minimize the maintenance and wear-and-tear of the tire or other components within the heat transfer system”).  
Allowable Subject Matter
Claim(s) 1-21 is/are still allowed.
Claim(s) 23-27 is/are still objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the Examiner’s statement of reasons for allowance:
Regarding independent claim 1, 
 the prior art fails to disclose or motivate one skilled in the art to manufacture a rolling search unit for ultrasonic railroad rail inspection comprising (omissions/paraphrasing for brevity/clarity)  “an ultrasonic transducer supported…within the tire” and “a baffle mounted in stationary relationship on the axle in the coupling fluid within the tire to suppress rotation of the coupling fluid with the tire when the tire rotates on the axle” in further combination with the remaining limitations of the claim.
Dependent claim(s) thereof is/are likewise allowed.
Regarding independent claim 5, 
 the prior art fails to disclose or motivate one skilled in the art to manufacture a rolling search unit for ultrasonic railroad rail inspection comprising (omissions/paraphrasing for brevity/clarity)  “an ultrasonic transducer supported…within the tire” and “and a pressure regulator for regulating the pressure of the coupling fluid within the wheel assembly during an inspection operation” in further combination with the remaining limitations of the claim. 
Dependent claim(s) thereof is/are likewise allowed.
Regarding independent claim 15, 
 the prior art fails to disclose or motivate one skilled in the art to manufacture a rolling search unit for ultrasonic railroad rail inspection comprising (omissions/paraphrasing for brevity/clarity)  “an ultrasonic transducer supported…within the tire”, “a baffle mounted in stationary relationship on the axle in the coupling fluid within the tire to suppress rotation of the coupling fluid with the tire when the tire rotates on the axle”, and “a pressure regulator for pressurizing the coupling fluid within the tire in the wheel assembly” in further combination with the remaining limitations of the claim. 
Dependent claim(s) thereof is/are likewise allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding each of dependent claim(s) 23-27, 
 the prior art fails to disclose or motivate one skilled in the art to perform a method for inspecting railroad rail ultrasonically comprising “placing an ultrasonic transducer within the tire” and "pressurizing the ultrasonic coupling fluid within the tire to a regulated pressure during the inspection operation" in further combination with the remaining limitations of each of the claims, the Examiner emphasizing that the Examiner’s broad reasonable interpretation of the pressurizing as including indirectly via temperature changes (see rejection analysis thereof for independent claim 22) is no longer reasonable in further view of: the regulation as a function of speed (claims 23-25); and the use of an actual pressurizing component (claims 26-27). The Examiner’s suggestion remains as put forth in the previous Office Action, namely to amend independent claim 22 to include regulating pressure with a pressure regulator; Applicant is welcome to an interview to discuss possible amendments.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is (303) 297-4317.  The Examiner can normally be reached on Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
The After Final Consideration Pilot 2.0 (AFCP 2.0) has been extended through September 30th, 2022. AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. AFCP 2.0 authorizes additional time for examiners to search and/or consider responses after final rejection. To be eligible for consideration under AFCP 2.0, you must file a response under 37 CFR §1.116, which includes a request for consideration under the pilot (Form PTO/SB/434) and an amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect. Please see the notice published in the Federal Register at 78 Fed. Reg. 29117 for a complete description of how to request consideration under AFCP 2.0. Additional useful information can be found at https://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20.
The USPTO implemented a Quick Path Information Disclosure Statement Program (QPIDS). There are three paths for this program: “Path 0” authorizes limited non-production time to examiners to review IDS documents submitted after a Final Rejection but prior to Disposal of the application, if the IDS is considered in conjunction with an Office Action which has no production value;	“Path 1” authorizes limited non-production time to examiners to review IDS documents submitted after a Notice of Allowance has been mailed and before/with payment of the Issue Fee; and “Path 2” authorizes limited non-production time to examiners to review IDS documents submitted after payment of the Allowance Issue Fee. Please see https://www.uspto.gov/patent/initiatives/quick-path-information-disclosure-statement-qpids for further information and QPIDS requirements.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID L SINGER/Examiner, Art Unit 2856